Citation Nr: 0611144	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-25 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

2.  Entitlement to service connection for type II diabetes 
mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for residuals of corn 
removal of the bilateral small toes.

6.  Entitlement to an initial evaluation in excess of 10 
percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In March 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.

The issues of entitlement to service connection for residuals 
of corn removal of the bilateral small toes and entitlement 
to an initial evaluation in excess of 10 percent for 
hemorrhoids are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hemorrhoid disability is primarily 
manifested by the recurrence of hemorrhoids characterized by 
bleeding, protrusion, and pain and absent evidence of 
persistent bleeding with secondary anemia or fissures.

2.  Competent evidence of in-service type II diabetes 
mellitus, manifestations of type II diabetes mellitus within 
one year following the veteran's discharge from service, and 
evidence of a nexus between the current type II diabetes 
mellitus diagnosis and service are not of record.

3.  Competent evidence of in-service hypertension, 
manifestations of hypertension within one year following the 
veteran's discharge from service, and evidence of a nexus 
between the current hypertension diagnosis and service are 
not of record.

4.  Competent evidence of in-service prostate cancer, 
manifestations of prostate cancer within one year following 
the veteran's discharge from service, and evidence of a nexus 
between the current prostate cancer diagnosis and service are 
not of record.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for 
hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7336 (2005).

2.  Type II diabetes mellitus was not incurred in or 
aggravated by active military service and service incurrence 
is not presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Hypertension was not incurred in or aggravated by active 
military service and service incurrence is not presumed.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

4.  Prostate cancer was not incurred in or aggravated by 
active military service and service incurrence is not 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In the present case, notice was provided in June 2002, prior 
to the December 2002 rating decision, and it complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  That letter informed the veteran of the evidence 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to VA.  

In this case, all identified medical and evidentiary records 
relevant to the issues on appeal have been requested or 
obtained, except for that which will be requested via the 
remand portion below.  Therefore, there are no outstanding 
records to obtain.  The available medical evidence is 
sufficient for an adequate determination of the veteran's 
claims.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (March 3, 2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
being decided are denials of service connection and a grant 
of an initial increased rating, there can be no possibility 
of any prejudice to the veteran with regard to these claims.  
Any prejudice to the veteran with regard to an initial 
evaluation in excess of 10 percent for hemorrhoids is 
addressed in the REMAND portion below.


II.  Hemorrhoids

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran's hemorrhoids are currently rated noncompensable 
under the criteria of 38 C.F.R. § 4.114, Diagnostic Code (DC) 
7336 (2005).  Under that DC, hemorrhoids, external or 
internal, are rated noncompensable when mild or moderate, 10 
percent when large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences, and 20 
percent with persistent bleeding and with secondary anemia, 
or with fissures.  Id.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

An August 2001 private treatment record shows the veteran had 
inflamed hemorrhoids, which were tender on examination.  A 
subsequent January 2002 private record also showed evidence 
of hemorrhoids.

In a January 2002 written statement, the veteran indicated 
that he was thrombose, his hemorrhoids were painful, and he 
had some intermittent bleeding.

The medical evidence shows the veteran underwent VA 
examination in September 2002.  The examiner indicated that 
the veteran had episodes of hemorrhoids.  He used to get 
bleeding episodes once a week.  He still had a problem when 
he was constipated.  He used Preparation H when his 
hemorrhoids flared up.  The veteran had good sphincter 
control and no fecal leakage.  He did not use a pad or 
diaper.  On examination, hemoccult stool was negative.  
Proctoscopic examination showed hemorrhoids at the three and 
four o'clock positions.  The diagnosis was internal 
hemorrhoids.

A February 2003 private treatment record shows the veteran 
had external hemorrhoids circumferentially around the anus.  
They were not inflamed or thrombose.

In a June 2003 written statement, the veteran indicated that, 
while his VA examination report stated otherwise, he did wear 
pads.  His hemorrhoids protruded out and bled at times.

In March 2005, the veteran testified that his hemorrhoids 
bled a lot when he ate certain food.  They also protruded.  
He used cream for medication.  On a scale of one to ten, the 
veteran rated his pain from hemorrhoids at an eight or nine.  
He reported that his last flare-up was two weeks ago.  Mostly 
the flare-ups occurred when he ate starchy food.

Evaluating the evidence of record, the Board finds that the 
doctrine of reasonable doubt should be applied, and the 
symptoms associated with the veteran's hemorrhoids more 
approximate the criteria associated with a 10 percent 
disability evaluation.  In particular, the veteran described 
recurrent episodes of pain, bleeding, and protrusion of his 
hemorrhoids.  With the exception of one medical record, the 
veteran's hemorrhoids were consistently found to be painful.  
Therefore, the veteran's hemorrhoid disability warrants a 10 
percent rating.

As to consideration of whether the veteran warrants an 
evaluation in excess of 10 percent, the Board is remanding 
that part of the claim for compliance with new Court 
precedent.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the record in this case, we find 
that, at no time since the filing of the veteran's claim for 
service connection in May 2002, has his hemorrhoid disability 
been more disabling than as currently rated under this 
decision.


III.  Service Connection Claims

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
disabilities become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.  The veteran's 
claimed diabetes mellitus, hypertension, and prostate cancer 
are included in this presumption.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 
supra.


A.  Diabetes Mellitus

The veteran has contended that he currently has diabetes 
mellitus that is related to his active duty.

A review of the veteran's service medical records shows they 
are negative for any complaints or diagnoses associated with 
diabetes mellitus.

A March 2002 VA outpatient record shows a diagnosis of 
diabetes mellitus.

In September 2002, the veteran underwent VA examination.  He 
reported that he had diabetes.  The diagnosis was non insulin 
dependent diabetes.

In March 2005, the veteran testified before the undersigned.  
He did not indicate that he was ever located in Vietnam 
during his service.  He stated he was first diagnosed with 
diabetes mellitus in 2003 at the VA Medical Center.  Prior to 
that, the veteran was unaware he had the disorder.  To his 
knowledge, he was not diagnosed with diabetes prior to that.

Evaluating the evidence of record, the Board finds that 
service connection for diabetes mellitus is not warranted.  
Specifically, there is no evidence that this disorder began 
in service or within one year of separation from service.  
Indeed, even the veteran stated that he was not diagnosed 
with diabetes mellitus until 2003, more than thirty years 
after separation from service.  Finally, and most important, 
there is no medical opinion of record that links the 
veteran's diagnosed diabetes mellitus with his active 
military duty.  Therefore, the Board finds that service 
connection is not warranted, either on a direct or 
presumptive basis.

While the veteran has attributed his type II diabetes 
mellitus to his service and his exposure to lead paint and 
asbestos, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Finally, the veteran testified, and his service records show, 
that he had no service within Vietnam.  Thus, presumptive 
service connection for diabetes mellitus is not warranted on 
this basis.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  
Therefore, the claim must be denied, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.


B.  Hypertension

The veteran has contended that he currently has hypertension 
that is related to his military service.

A review of the veteran's service medical records shows no 
treatment for or diagnosis of hypertension.  When examined 
for enlistment in December 1966, the veteran's blood pressure 
was 138/60.  When examined for separation in August 1969, the 
veteran's blood pressure was 120/70.

Post-service private medical records show the veteran was 
treated for elevated blood pressure and diagnosed with 
hypertension from September 1999 to February 2000.

A March 2002 VA treatment record shows a diagnosis of 
hypertension, and in September 2002, the veteran underwent VA 
examination.  He reported a history of hypertension.  His 
blood pressure was 146/69, and the diagnosis was 
hypertension.

In March 2005, the veteran testified that he was first 
diagnosed with hypertension in 1999.  He did not know if he 
was diagnosed with this disorder in 1969.  He was previously 
seen by medical professionals only for yearly physicals.  He 
did not know if he had hypertension in service.  While in 
service, he was exposed to loud noises and lead paint.  He 
also noted there was asbestos on board the ship.  He just 
felt that something must have triggered his hypertension.

After evaluating the evidence of record, the Board finds that 
service connection for hypertension is not warranted.  
Specifically, while the records show a current diagnosis, 
there is no evidence that the veteran was diagnosed with or 
treated for hypertension in service or within one year of 
separation from service.  Indeed, both the medical evidence 
and the veteran's testimony indicate that there was no 
diagnosis for hypertension for more than thirty years after 
separation.  Given this information, and in the absence of 
any medical opinion linking the veteran's hypertension to his 
military service, the Board finds there is a lack of evidence 
to warrant a favorable decision on this issue.

While the veteran has attributed his hypertension to his 
service and his exposure to lead paint and asbestos, he does 
not have the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving a medical diagnosis.  See Espiritu, supra.

Therefore, the claim must be denied, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.


C.  Prostate Cancer

The veteran has contended that he currently has prostate 
cancer that is related to his military service.

A review of the veteran's service medical records shows they 
are negative for complaints or diagnosis of prostate cancer.

Post-service, private medical records dated from September 
1999 to January 2003 show the veteran was treated for 
elevated prostate-specific antigen (PSA) levels and then 
prostate cancer.

VA outpatient records dated in March 2002 show a diagnosis 
for prostate cancer.

In an August 2003 written statement, the veteran contended 
that his prostate cancer was due to exposure to asbestos and 
lead paint while serving aboard ship in the Navy.

In March 2003, the veteran testified that while he visited 
many countries in service, Vietnam was not one of them.  He 
believed that exposure to asbestos and lead paint was related 
to his prostate cancer.  He was first diagnosed in 1999.

After reviewing the evidence of record, the Board finds that 
service connection for prostate cancer is not warranted.  
Specifically, while the evidence of record demonstrates that 
the veteran certainly has a current diagnosis of prostate 
cancer, there is no evidence that this disorder began in 
service or manifested to a compensable degree within one year 
of separation from service.  Indeed, the medical evidence 
shows and the veteran has testified that he was first 
diagnosed with prostate cancer in 1999, thirty years after 
separation from active duty.  Most importantly, there is no 
medical opinion of record linking the veteran's current 
prostate cancer with his military service.

While the veteran has attributed his prostate cancer to his 
service and his exposure to lead paint and asbestos, he does 
not have the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving a medical diagnosis.  See Espiritu, supra.

Finally, the veteran testified, and his service records show, 
that he had no service within Vietnam.  Thus, presumptive 
service connection for prostate cancer is not warranted on 
this basis.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  
Therefore, the claim must be denied, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

1.  An initial evaluation of 10 percent for hemorrhoids is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

2.  Service connection for type II diabetes mellitus is 
denied.

3.  Service connection for hypertension is denied.

4.  Service connection for prostate cancer is denied.


REMAND

The veteran also raised a claim of entitlement to service 
connection for residuals of corn removal of the bilateral 
small toes.  This claim was adjudicated in the December 2002 
rating decision.  In September 2003, the veteran submitted 
his substantive appeal (VA Form 9) with regard to the other 
issues on appeal and indicated that he also wished to appeal 
the issue regarding the corns on his toes.  Since this 
written statement was received within one year from the 
December 2002 rating decision, and it can be reasonably 
construed as a notice of disagreement with the denial of 
service connection for this issue, the Board finds that this 
claim must be remanded for issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that in order for it to have jurisdiction of 
a claim, there needs to be a rating decision, a notice of 
disagreement, a statement of the case, and a substantive 
appeal addressing the issue.  38 C.F.R. § 20.200 (2005).  
Therefore, it cannot take jurisdiction of this claim until 
the veteran perfects his appeal.

Regarding the veteran's claim for an initial evaluation in 
excess of 10 percent for service-connected hemorrhoids, the 
Board notes that during the pendency of this appeal, on March 
3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.

As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  In the course of this decision, the 
Board granted an increase to a 10 percent initial evaluation 
for hemorrhoids.  However, this does not represent a full 
grant of the benefit sought on appeal.  Therefore, as to the 
issue of whether an initial evaluation in excess of 10 
percent is warranted, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran with a statement 
of the case as to the claim of entitlement 
to service connection for residuals of 
corn removal of the bilateral small toes.  
The statement of the case should include 
all relevant law and regulations 
pertaining to the claim.  The veteran must 
be advised of the time limit in which he 
may file a substantive appeal.  See 38 
C.F.R. § 20.302(b) (2005).  Thereafter, if 
an appeal has been perfected, it should be 
returned to the Board for appellate 
review.

2.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim of 
entitlement to an initial evaluation in 
excess of 10 percent for hemorrhoids, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

3.  Readjudicate the claim of entitlement 
to an initial evaluation in excess of 10 
percent for hemorrhoids.  If the claim 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.

The case should be returned to the Board after compliance 
with requisite appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


